Order striking out paragraphs VIII and IX of the defendant’s answer reversed on the law, with ten dollars costs and disbursements, and motion to strike out denied, with ten dollars costs. The allegation that the claim was “ duly audited and allowed ” is sufficient in a pleading. A pleader is not required to set forth the evidence by which the material facts he alleges are to be proved, but it is sufficient if he make a plain and concise statement of those facts showing their legal effect. Hagarty, Davis, Adel, Taylor and Close, JJ., concur.